PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.11,224,734		:	 
Bartels et al.    				: ON REDETERMINATION OF  
Issue Date: January 18, 2022		:
Application No. 16/333,791   		: PATENT TERM ADJUSTMENT
Filing Date: March 15, 2019        :	
Atty. Docket No.		: 
SFT-15-US		: 

  
This is a response to applicant’s “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” filed March 18, 2022, requesting that the Office reconsider the patent term adjustment of 90 days. 

This decision is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

On January 18, 2022, the patent issued with a patent term adjustment determination of 90 days. On August 5, 2021, patentee filed a “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” seeking reconsideration of the determination of 90 days arguing that the patent term adjustment should be 112 days, or alternatively, 106 days. 

Patentee is in disagreement with a 22-day period of reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704(c)(10) for applicant delay in filing an Information Disclosure Statement(IDS) after the mailing of a Notice of Allowance and Issue Fee Due.      

Patentee asserts that the reduction to the patent term adjustment of 22 days, is in error.  Specifically, Patentee states:

In regard to the second period of Applicant delay, a Notice of Allowance was issued on September 15, 2021. An Information Disclosure Statement with a statement under 37 C.F.R § 1.97(e)(1) was filed on September 21, 2021, based on which the USPTO calculated Applicant delay of 22 days beginning from the filing of the Information Disclosure Statement on September 21, 2021, to the Corrected Notice of Allowability issued October 12, 2021.

1) There should be no Applicant delay for the filing of the September 21, 2021 IDS

There should be no Applicant delay for the filing of the IDS filed on September 21, 2021 because the transmittal letter states that the reference "was cited in a pre-grant apposition [sic] which issued on August 23, 2021 in in the counterpart Japanese Patent Application No. 2019514078A." Accordingly, the IDS was filed in accordance with 37 CFTR 1.704(d), which states:

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.197 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(2) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication
was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement;

As the IDS was filed within 30 days of the issuance of the foreign office action in which the subject reference was cited, the filing of the IDS should be entitled to the benefit of 1.704(d)(1) and therefore not result in any Applicant delay. While the Patentee notes that the IDS transmittal did not contain a certification statement specifically under 37 C.F.R. § 1.704(d)(1), the Patentee nevertheless asserts that a simple math calculation from the dates  presented in the transmittal make it obvious that the IDS filing is entitled to the 37 C.F.R. § 1.704(d)(1) safe harbor. Nevertheless, should the Office still require the 37 C.F.R. § 1.704(d)(1) certification be made, Patentee asserts herein that the reference in the subject IDS was first cited in a communication from a patent office in a counterpart foreign application, and this communication was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

2) Alternatively, even without the benefit of 37 CFTR 1.704(d)(i), the period of Applicant Delay for the filing of the September 21, 2021 IDS should only be 6 days

Should the Office decline to afford the filing of the September 21, 2021 IDS the benefit of 37 CFTR 1.704(d)(i), the Patentee still respectfully disagrees with the Office's determination of 22 days of Applicant delay. 37 CFR §1.704(c)(10) states:

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under §1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with §1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in §1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

The first Notice of Allowance was filed on September 15, 2021, and the subject IDS was filed on September 21, 2021. Thus, the period of time "beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under §1.312 or other paper was filed," which is the Applicant delay, should be 6 days.

Excerpted from “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705(b)” filed March 18, 2022 ,pgs. 2-3.

The presence (or absence) of a §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 

As no §1.704(d) statement accompanied the filing of the IDS on September 22, 2021, the applicant delay under 37 CFR 1.704(c)(10), is redetermined to be six (6) days, beginning on September 16, 2021—the day after the date of mailing of the notice of allowance under 35 U.S.C. 151—and ending on September 21, 2021—the date the IDS was filed.1   

On the present record, the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) of 22 days is removed and a reduction to the patent term adjustment of 6 days is entered.  The total of the reduction to the patent term adjustment is 28 days.   

It appears that petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.  


Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
140 + 0 + 0 – 0 – 28 = 112

Conclusion

At, present, Patentee is entitled to PTA of one hundred and twelve (112) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 140 + 0 + 0 – 0 – 28 = 112
days. 

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee. If no further response is received, the Office will issue a certificate of correction reflecting the patent term adjustment as 112 days.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:		(571) 273-8300
	           ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions

Or by Patent Center


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

 Enclosure: Draft Certificate of Correction






















    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the Notice of Allowance and Issue Fee due was mailed on or after July 16, 2020; therefore, the reduction under 37 CFR 1.704(c)(10) is calculated according to the Patent Term Adjustment Reductions in
        View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu. Federal Register /Vol. 85, No. 116 Tuesday, June 16, 2020